Via Edgar November 18, 2011 United States Securities and Exchange Commission Division of Corporation Finance treet N.E. Washington D.C. 20002 Attn: Jonathan Groff Re: Fusion Telecommunications International, Inc. Dear Mr. Groff: On November 15, 2011, the Company inadvertently filed a Form 12b-25 for its Quarterly Report on Form 10-Q for the period ended September 30, 2011 via EDGAR under an incorrect submission form type of 10-12B. Pursuant to our previous discussions, the Company hereby requests that the Securities and Exchange Commission consent to the withdrawal, effective as of the date hereof or at the earliest practicable date hereafter, of the incorrect submission form type 10-12B as the filing did not contain a registration statement. Very truly yours, By: /s/GORDON HUTCHINS, JR. Gordon Hutchins, Jr President, Chief Operating Officer and Acting ChiefFinancial Officer
